Citation Nr: 0024952	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for spondylolysis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 12, 1974 to 
September 4, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied service 
connection for spondylolysis, lumbar spine, L5.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is clear and unmistakable evidence that the veteran 
had a back disorder, spondylolysis of the lumbar spine, prior 
to his entry into active duty service.

3.  The veteran's pre-existing spondylolysis of the lumbar 
spine did not increase in severity during his active duty 
service.

4.  The first post service medical treatment record 
concerning the veteran's back disorder is dated in August 
1997, over 22 years after the veteran's discharge from the 
service.


CONCLUSION OF LAW

Spondylolysis of the lumbar spine was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran's report of 
separation, Form DD 214, revealed that he served on active 
duty from August 12, 1974 to September 4, 1974.  A review of 
the veteran's entrance examination, performed on August 12, 
1974, noted essentially normal findings throughout, with the 
exception of second degree flat feet.  A medical treatment 
report, dated August 28, 1974, noted that the veteran sought 
treatment for recurrent lumbo-sacral pain, aggravated by 
activity, "with no radiation or previous trauma."  X-ray 
examination of the spine revealed bilateral spondylolysis, at 
L5.  The report concluded that the veteran "is unfit for 
enlistment or induction in the military service . . . due to 
spondylolysis that is symptomatic and is likely to interfere 
with performance of duty."  A medical board report, dated 
August 29, 1974, noted a diagnosis of spondylolysis, 
bilateral, L5, symptomatic, and recommended that the veteran 
be discharged from active duty service.  The report also 
noted findings that this condition existed prior to the 
veteran's active duty service, and was not aggravated by the 
veteran's active duty service.

In May 1998, the veteran filed an application for 
compensation or pension, VA Form 21-526, seeking entitlement 
to service connection for a back disorder.  On his 
application form, the veteran indicated that he was treated 
for a back injury in "1977."  Although requested by the 
application form, no post service medical treatment for a 
back disorder was indicated.

In January 1999, a personal hearing was conducted at the RO.  
At the hearing, the veteran testified that he first 
experienced back pain during basic training.  The veteran 
indicated that he first experienced pain after running.  He 
did not allege any specific injury to his back.  Upon seeking 
treatment, he claims to have been informed that he had a bone 
in the spine that had not fully developed.  The veteran 
indicated that he has had continuous back pain since his 
discharge from the service.  He also indicated that he would 
submit copies of his post service medical reports to support 
his claim.  

Post service medical treatment records, dated from August 
1997 through October 1997, were received from J. Saba, M.D.  
An August 1997 treatment report noted the following history:

The patient states that on August 19, 
1997, he was the driver of a Cadillac 83 
with seat belts on, when he was involved 
in a head-on collision with a Bronco.

In discussing his medical history, the report stated "[p]rior 
to this injury, the patient was completely normal."  The 
report concluded, in part, with an impression of severe soft 
tissue injury to the low back with radicular component to the 
left lower extremity, consider disc herniation or lumbar 
radiculopathy.  A treatment report, dated in October 1997, 
noted the veteran's complaints of continuing low back pain, 
unimproved.  A subsequent treatment report, dated in October 
1997, noted the veteran's ongoing low back pain.  Range of 
motion in the low back was reduced.  The report also noted 
tenderness and 3+ muscle spasm in the low back.  The report 
concluded with a final assessment, in part, of severe injury 
to the low back, unimproved, with (a) moderate central and 
foraminal stenosis at the L4-L5 and L5-S1 disc levels, and 
(b) mild left L5, and possibly also left S1 radiculopathy.  
The report also noted the following comment:

The patient's problems with the low back 
are multifactorial.  The spinal stenosis, 
both central and foraminal, are 
preexisting to his injury of August 19, 
1997.  As per the patient he had no 
problem with his back and therefore this 
condition was essentially asymptomatic 
and "laying dormant."  The injury of 
August 19, 1997 has therefore occurred on 
a background of degenerative changes, 
made them symptomatic, and "brought them 
to the surface": the straw that broke the 
camel's back.  The patient therefore has 
a vulnerable and weak back, which is 
susceptible to injuries, though it was 
essentially asymptomatic.  The injury of 
August 19, 1997 has aggravated a 
preexisting condition and made it 
symptomatic.

Post service medical treatment records, dated in October 
1997, were received from World Imaging/South Dekalb MRI.  A 
health insurance claims form noted that the veteran's 
injuries were related to an automobile accident.  The report 
of a magnetic resonance imaging examination of the lumbar 
spine revealed an impression of moderate central and 
foraminal stenosis at L4-L5 and L5-S1.

Medical treatment records, dated April 1999 through February 
1999, were obtained from the VA medical center.  A review of 
these records revealed treatment for low back pain and 
hypertension.  A treatment report, dated in October 1998, 
noted that the veteran was seeking assistance with a claim 
for service connection for a back disorder.  The report noted 
an assessment of low back pain, secondary to spondylolysis, 
L5.


III.  Analysis

Initially, the Board finds the veteran's claim for service 
for spondylolysis of the lumbar spine is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran contends, in essence, that he incurred or 
aggravated a back disorder, spondylosis of the lumbar spine, 
during his active duty service.  The determinative issues 
presented by this claim are: (1) whether the veteran 
incurred, or aggravated, a back disorder during service; (2) 
whether he has a current disability; and, if so, (3) whether 
the current disability is etiologically related to his active 
military service.  The Board concludes that medical evidence 
is needed to lend plausible support for all of the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board also notes that the veteran has not participated in 
combat, nor has he alleged that he sustained an injury during 
combat.  Accordingly, the presumptive provision of 
38 U.S.C.A. § 1154(b) is not applicable in this matter.

		i.	Back Disorder Existed Prior to Service

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that an injury or 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).

After a thorough review of the evidence of record, the Board 
concludes that clear and unmistakable evidence demonstrates 
that the veteran had a preexisting back disorder at the time 
he entered into active duty service.  On August 28, 1974, 
just 16 days after his enlistment examination, the veteran 
sought treatment for low back pain.  The treatment report 
indicated that the veteran had no previous trauma to his 
back.  The report noted a diagnosis of spondylolysis, at L5, 
and concluded that this condition existed prior to the 
veteran's entrance into active duty service.  A medical board 
report, dated August 29, 1974, also concluded that the 
veteran's back disorder existed prior to the veteran's 
entrance into active duty service.  At the hearing conducted 
herein, the veteran testified that he was informed during his 
active duty service that this condition was the result of 
underdeveloped spinal growth.  He did not allege any specific 
injury to his back.  Spondylolysis is defined as a 
"dissolution of a vertebra; a condition marked by 
platyspondylis, aplasia of the vertebral arch, and separation 
of the pars interarticularis." See Smith v. Derwinski, 1 Vet. 
App. 235 (1991)(quoting Dorland's Illustrated Medical 
Dictionary 1567 (27th ed. 1988).  Platyspondylis is a 
"congenital [present at birth] flattening of the vertebral 
bodies," Id. at 111, and aplasia is a "lack of development of 
an organ or tissue, or of the cellular products from an organ 
or tissue." Id. at 1308.  Accordingly, clear and unmistakable 
evidence shows that the veteran had a back disorder prior to 
his entry into active duty service and the presumption of 
soundness is rebutted.  

	ii.	Aggravation of Back Disorder

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R.  3.306(a) (1999).  This "presumption of aggravation" 
applies only when preservice disability increases in severity 
during service.   Beverly v. Brown, 9 Vet. App. 402, 405 
(1996). 

Whether a disability underwent an increase in severity during 
service is determined based on all the evidence of record 
pertaining to the manifestations of the disability before, 
during and after service.  38 C.F.R. § 3.306(b) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to 
rebut the presumption of in-service aggravation.  Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show an increase in disability of the veteran's preexisting 
back disorder during service.  Although the veteran sought 
treatment on one occasion during service for back pain, there 
is no evidence of record indicating that this was anything 
more than a temporary flare-up of his preexisting back 
condition.  The original treatment report, dated in August 
1974, indicated that no previous trauma had occurred.  No 
follow-up treatment for this condition is indicated.  
Although the veteran alleges continuous back pain following 
his discharge from the service, the objective evidence of 
record reveals a different story.  The first post service 
medical evidence of record showing treatment for back pain is 
dated in August 1997, over 22 years after his discharge from 
the service.  A review of these records revealed that the 
veteran had recently injured his back in an automobile 
accident just one week earlier.  The report also stated, 
"[p]rior to this injury, the patient was completely normal."  
An October 1997 treatment report noted that the veteran's 
current spinal stenosis pre-dated his August 1997 automobile 
accident.  The report, however, does not attribute this 
condition to the veteran's active duty service.  Moreover, 
the report stated "[a]s per the patient he had no problem 
with his back and therefore this condition was essentially 
asymptomatic." 

In reaching its decision herein, the Board notes that it 
considered the October 1998 VA treatment report that noted an 
assessment of low back pain, secondary to spondylolysis.  
This report, however, does not express any opinion as to an 
inservice aggravation of this condition twenty-four years 
earlier.  

The Board concludes that the available evidence of record 
regarding the veteran's back disorder does not support a 
finding that the underlying disorder, spondylolysis of the 
lumbar spine, became more severe during service.  The finding 
of no increase in severity is further evidenced by the lack 
of significant treatment during service, as well as by the 
lack of post service evidence of a back disorder until 22 
years after separation.  Accordingly, the record does not 
support the conclusion that the veteran's back disorder was 
aggravated during his brief period of military service.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for spondylosis of the lumbar spine.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999). 


ORDER

Service connection for spondylolysis of the lumbar spine is 
denied.




		
	JAMES W. ENGLE
	Member, Board of Veterans' Appeals



 

